Title: May—1797
From: Washington, George
To: 




1. Went to Alexandria to settle some matters at the Bank. Day warm—wind at So. Wt.


   
   
   matters at the bank: “To Cash recd. from the Bank of Alexa. dividend on 10 Sh:—100 Dollrs.” (GW’s Cash Memoranda, 29 Sept. 1794–17 Aug. 1797, RPJCB).



 


2. Blew violently hard all day from the No. Wt. & grew very Cold.
 


3. A frost in the morning—Weather variable & cold. Wind So. Wt. & fresh.
 


4. Warm, with very little Wd. and that So. Wt.
 


5. Warm in the forenoon with the wind at So. Wt. Rain in the Afternoon. Went to Alexa. on business. Retd. in the afternoon.

   
   
   on business: GW had “Dinner &ca.” at Gadsby’s tavern today (GW’s Cash Memoranda, 29 Sept. 1794–17 Aug. 1797, RPJCB).



 


6. Warm with the Wind at So. Et.—but not hot.
 


7. Wind, after the morning very fresh from the N. W. & turning very cold.
 


8. Wind No., a little Easterly and Cool with a shower of Rain abt. 1 Oclock & squally.
 


9. Disagreeably cool—tho’ the Wind was shifting to the Southward.
 


10. Very pleasant—warm & clear.
 


11. Brisk So. Westerly Wind & warm.
 


12. Wind in the same quarter but not so much of it but very warm.
 


13. Wind No. Westerly and much cooler with appearances of Rain.
 


14. Wind at No. Et. & rather Cool—indeed quite so.
 


15. Very pleasant, & but little wind—that however was from the No. Et.
 



16. Wind No. Easterly, & then to the westward of No. but not much of it. Appearances of Rain but none fell.
 


17. Wind Easterly all day and pretty fresh & cool.
 


18. Very cloudy all day with the Wind at So. Et. Showers with thunder & lightening in the afternoon.
 


19. Wind at No. Et. & cloudy all day with moderate Rain from ½ after 10 until near two.
 


20. Wind from the So. Et. with appearances of Rain but none fell—very warm.
 


21. Wind more Southerly with great appearances of Rain but none fell here.
 


22d. Morning rather cooler but warm afterwards with but little wind.
 


23. Wind Easterly & rather Cool.
 


24. Wind Southerly and warm with appearances of Rain but none fell.
 


25. Very brisk Southerly wind & still great appearances of Rain but none fell here.
 


26. Wind at No. W. & fresh in the morning, but less of it & at So. Wt. in the Afternn. Cool till evening.
 


27. Wind at So. Wt. Clear and warm all day. In the evening Sultry.
 


28. Wind in the forepart of the day very high, from the No. W. and cold.
 


29. Clear & rather Cool with but little Wind.
 


30. Cloudy & much like rain all day with the Wind at No. Et. In the afternoon & night a little rain fell.
 


31. Wind at No. Wt. and cool.
